Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156411                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156411
                                                                    COA: 329845
                                                                    Wayne CC: 15-002167-FH
  TYWON DEON HAMILTON,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 6, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE those parts of the Court of Appeals
  judgment addressing whether the defendant preserved his challenge to the admissibility
  of hearsay testimony under MRE 803A on the ground that the child complainant’s
  disclosure to the declarant was not the first corroborative statement and whether MRE
  803A’s notice requirement was satisfied. Because the record establishes that defense
  counsel articulated a specific objection on hearsay grounds, the Court of Appeals erred in
  holding that the issue was unpreserved. We REMAND this case to that court for
  reconsideration of the hearsay issue under the standard for preserved evidentiary error,
  see People v Burns, 494 Mich. 104 (2013), and for consideration of whether (1) the
  prosecutor “made known” to the defendant “the particulars” of the MRE 803A statement,
  and (2) the defendant was given a “fair opportunity” to prepare to meet the statement, as
  required by MRE 803A. On remand, the Court of Appeals shall determine whether the
  testimony at issue was erroneously admitted under MRE 803A, and if so, whether, upon
  an examination of the entire cause, it is more probable than not that the preserved error
  was outcome determinative. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 18, 2018
           a0515
                                                                               Clerk